Case: 1:20-cv-00073-GHD-RP Doc #: 86 Filed: 11/10/20 1 of 1 PagelD #: 26850

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
PATTI SCOTT; et al. PLAINTIFFS
VS. CAUSE NO. 1:20-cv-00073-GHD-RP
ETHICON, INC.; et al. DEFENDANTS

ORDER GRANTING JOINT REQUEST TO STAY PROCEEDINGS PENDING FINAL
SETTLEMENT

Presently before the court is the parties’ November 9, 2020, Joint Notice of Settlement in
Principle and Request to Stay [85], Upon due consideration and for good cause shown, the parties’
joint request to stay these proceedings pending final settlement of this matter is hereby GRANTED
and these proceedings will be STAYED pending final settlement and dismissal of the Plaintiffs’
claims. All deadlines and other requirements are hereby likewise STAYED until such time as the
settlement can be concluded and the case can be dismissed with prejudice.

THEREFORE, it is hereby ORDERED that the parties’ joint request to stay these
proceedings pending final settlement of this matter [85] is GRANTED; these proceedings are
hereby STAYED in their entirety pending final settlement and dismissal with prejudice of the
Plaintiffs’ claims. AP

SO ORDERED, this the / day of November, 2020.

SENIOR U.S. DISTRICT JUDGE

 
